         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 1 of 22




  UNITED STATES DISTRICT COURT
  WESTERN DISTRICT OF NEW YORK


  THE COMMUNITY ACTION ORGANIZATION OF
  WESTERN NEW YORK, INC., as Plan Sponsor for
  the Pension Plan of the Community Action
  Organization of Erie County, Inc., and THE AUDIT,
  FINANCE, AND PENSION COMMITTEE OF THE
  COMMUNITY ACTION ORGANIZATION OF
  WESTERN NEW YORK, INC., as Plan Administrator
  for the Pension Plan of the Community Action
  Organization of Erie County, Inc.,


                                        Plaintiffs,

          v.                                                          Civil No.:

  JOANN RUSS and her successors, assigns, and heirs,
  ACTUARIAL CONSULTING SERVICES, INC., THE
  BURKE GROUP OF ROCHESTER, INC., and
  MUTUAL OF AMERICA LIFE INSURANCE
  COMPANY,


                                        Defendants.



                                  VERIFIED COMPLAINT


               Plaintiffs, the Community Action Organization of Western New York, Inc., as

“Plan Sponsor” of the Pension Plan of Community Action Organization of Erie County, Inc. (the

“Plan”) and the Audit, Finance, and Pension Committee of the Community Action Organization

of Western New York, Inc., as “Plan Administrator” of the Plan (collectively the “Plaintiffs”) for

their verified complaint against defendants, JoAnn Russ and her successors, assigns, and heirs

(collectively “Russ”), Actuarial Consulting Services, Inc., The Burke Group of Rochester, Inc.,

and Mutual of $PHULFDLife Insurance Company, allege as follows:
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 2 of 22




                                    NATURE OF ACTION


               1.      This is an action brought under the Employment Retirement Income

Security Act (“ERISA”), 29 U.S.C. § 1001, et seq., to recover overpayments made to Russ from

an ERISA plan and to enforce the terms of the Plan.


               2.     The Plan is an employee pension benefit plan within the meaning of

29 U.S.C. §1002(2)(A). Specifically, this action is brought under ERISA Section 502(a)(3),

29 U.S.C. § 1132(a)(3).


               3.     Plaintiffs seek equitable relief on behalf of the Plan, and also seek an

award of reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g)(1).


                                              PARTIES


               4.     The Plan Sponsor established the Plan on or about December 1, 1979, as

maintained in written form in accordance with the amended and restated Plan document,

effective January 1, 2015, as subsequently amended.


               5.     The Board of Directors of the Plan Sponsor delegated authority to the Plan

Administrator to act on behalf of the Plan.


               6.     The Plan Sponsor and Plan Administrator are empowered to bring the

present civil suit as against Defendants pursuant to 29 U.S.C. § 1132(a)(3).


               7.     Upon information and belief, Russ was at all relevant times a participant

of the Plan, with an address at 40 Vernon Place, Buffalo, New York 14214.


                                                -2-
          Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 3 of 22




                  8.    Actuarial Consulting Services, Inc. (“Actuarial”) is a domestic business

corporation with its principal place of business located at 200 John James Audubon Parkway,

Suite 100, Amherst, New York 14228, which provided actuarial services to the Plan pursuant to

a services agreement with the Plan Sponsor.


                  9.    The Burke Group of Rochester, Inc. (“Burke”) is a domestic business

corporation with its principal place of business located at 80 Linden Oaks Drive, Suite 210,

Rochester, New York 14625, which provides actuarial services to the Plan pursuant to a services

agreement with the Plan Sponsor.


                  10.   Mutual of $PHULFDLife Insurance Company (“Mutual”) is a domestic

businesscorporation with its principal place of business located at 320 Park Avenue, New York,

New York 10022, which upon information and belief is the custodian of the Plan assets at issue

in this action.


                                  JURISDICTION AND VENUE


                  11.    This Court has jurisdiction pursuant to 29 U.S.C. § 1132(a)(3), 29 U.S.C.

§ 1132(e), 29 U.S.C. § 1132(f), 29 U.S.C. § 1132(g)(1), and 28 U.S.C. § 1331.


                  12.    Venue is proper in the Western District of New York under 29 U.S.C.

§1132(e)(2) because Russ is located within the District and under 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claim against Defendants

occurred within the District.




                                                 -3-
          Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 4 of 22




                                 FACTUAL BACKGROUND


I.     Russ’s Participation in the Plan and Ultimate Overpayment Therefrom


                 13.   Russ was employed by the Plan Sponsor on September 8, 1981, and

separated from service on July 1, 1989 with a vested accrued benefit under the Plan.


                 14.   The Plan was amended in 2019 to allow eligible vested participants to

make an election to receive a lump sum distribution of his/her accrued monthly pension benefit

(the “2019 Lump Sum Window”).


                 15.   On or about October 31, 2019, Burke, on behalf of Plaintiffs, notified Russ

that the Plan was being amended “to allow an unlimited lump sum distribution option for vested

terminated [P]lan participants.” A copy of Burke’s October 31, 2019 letter is attached as

Exhibit A.


                 16.   Page 1 of Burke’s letter set forth the terms of any “lump sum

distribution:”




Ex. A at p. 1.


                                               -4-
           Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 5 of 22




               17.    Burke’s letter further stated that Russ was “entitled to a vested benefit of

$864.00 per month payable at [her] Normal Retirement Date of 5/1/2018 under the [Plan] and

that the lump sum value of [her] accrued benefit is an available payment option.” Ex. A at

pp. 2-3.


               18.    To proceed with Option 1, characterized in the chart above (see ¶ 16,

supra), Russ was to return to Burke “Benefit Election Form 1 (3 pages) and Spousal Consent

Form 2.” Ex. A at p. 1.


               19.    In accordance with such directive, Russ delivered to Burke the completed

Benefit Election Form 1 and Spousal Consent Form 2, copies of which are attached as

Exhibit B.


               20.    Russ elected to receive a lump sum “Rollover” in the amount of

$183,838.12 as of December 31, 2019, and directed that payment be made to her IRA with

Mutual. Id.


               21.    Ms. Russ received a check in the amount of $183,838.12 on December 26,

2019, made payable to Mutual, the custodian of Russ’s IRA, a copy of which is attached as

Exhibit C. The check was electronically deposited and paid to Mutual for the benefit of Russ on

December 31, 2019. Id.


II.    Plaintiffs’ Discovery of the Overpayment

               23.    Prior to adoption and announcement of the 2019 Lump Sum Window

amendment, the Plan Sponsor hired Burke to take over the actuarial services previously provided

by Actuarial. A copy of the parties’ services agreement is attached as Exhibit D.
                                               -5-
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 6 of 22




               24.    In connection with the transfer of actuarial services, Actuarial provided

worksheets containing demographic, census and Plan benefit data that Burke later used to

prepare the lump sum actuarial equivalence analysis for the 2019 Lump Sum Window project.

This analysis was used to calculate and communicate the lump sum amount to Plan participants.


               25.    Actuarial’s worksheets mistakenly presented Russ’s annual Plan benefit

($720) as a monthly pension benefit. The correct monthly accrued pension benefit figure was

approximately $60.


               26.    That same data was subsequently transmitted to Burke, Actuarial’s

replacement, for its review and usage in calculating the lump sum payments described above.

See Sec. I, supra.


               27.    Upon information and belief, Actuarial’s error in calculation of Russ’s

accrued Plan benefit(s) caused Burke to disseminate incorrect information regarding Russ’s

ultimate lump sum distribution “Rollover.”


               28.    Through the 2019 Lump Sum Window, Russ was actually entitled to

receive a lump sum benefit of $15,319.84, which was the actuarial equivalent of a vested

monthly benefit of $60 payable at the Participant’s late retirement date, January 1, 2020.


               29.    Accordingly, Ms. Russ was overpaid by $171,744.01, including interest in

the amount of $3,225.73 (at the Plan’s actuarial equivalence rate), as of November 30, 2020 (the

“Overpayment”). Since that date, interest has and will continue to accrue at the Plan’s actuarial

equivalence rate, until the Overpayment plus such interest are repaid to the Plan.



                                               -6-
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 7 of 22




               30.     On November 9, 2020, and in accordance with the self-correction

procedures for qualified retirement plan overpayments set forth in IRS Revenue Ruling 2019-19,

Burke on behalf of the Plan Administrator, communicated a demand to Russ, requesting

repayment of the Overpayment. A copy of Burke’s demand letter is attached as Exhibit E.


               31.     Russ responded to Burke’s demand letter on January 11, 2021 in an effort

to “resolve this matter as soon as possible,” but noted that a portion of the funds received by her

was no longer available to completely repay the Plan in the amount of the Overpayment. A copy

of Russ’s response is attached as Exhibit F.


               32.     Upon information and belief, during the time between Burke’s demand

letter and Russ’s response to same, Russ communicated with Burke regarding the Overpayment.


               33.     Upon information and belief, Russ expressed to Burke her impression that

the lump sum amount she received was “really high,” but did not confirm the accuracy of the

amount or its origins with Burke or any other party.


III.   Full and Fair Review of Russ Dispute Regarding Overpayment

               36.     In accordance with the timeframes and procedures under ERISA and the

Plan respecting initial claims for pension plan benefits, the Plan Administrator reviewed and

issued a decision with respect to Russ’s January 11, 2021 letter.


               37.     On or about February 2, 2021, the Plan Administrator denied Russ’s claim

and rendered a decision seeking recoupment, including interest, from Russ and all appropriate

parties as provided under the Plan document and relevant law. A copy of the Plan

Administrator’s February 2, 2021 denial communication is attached as Exhibit G.
                                                -7-
            Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 8 of 22




                38.    Russ was required to appeal the Plan Administrator’s denial of her claim

by April 4, 2021.


                39.    To date, there has been no communication from Russ regarding her

appeal, nor have Plaintiffs received reimbursement from Russ in response to their demand for

return of the Overpayment and interest.


                40.    On or about February 4, 2021, Plaintiffs’ counsel formally placed Mutual

on notice that, absent a successful appeal by Russ, a dispute exists regarding the funds in Russ’s

IRA at Mutual and that the Plan Administrator intends to assert an equitable lien against all such

traceable funds. A copy of Plaintiffs’ counsel’s February 4, 2021 letter is attached as Exhibit H.


                41.    To date, Mutual has refused to return the Overpayment funds in its

possession.


                42.    Pursuant to IRS Revenue Procedure 2019-19 (Section 6.06(3) and Section

2.04(1) of Appendix B), the Plan Sponsor is ultimately liable for restoring the Overpayment,

adjusted for earnings, to the Plan.


                43.    Plaintiffs have suffered and will continue to suffer a loss due to the acts

and/or omission of Actuarial in failing to properly calculate and record Russ’s monthly Plan

benefit amount.


                44.    Actuarial is liable to Plaintiffs for the full amount of the Overpayment plus

interest.




                                                -8-
            Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 9 of 22




                45.     The Plan has suffered and will continue to suffer a loss due to the acts

and/or omission of Burke in improperly calculating Russ lump sum payment and making the

Overpayment.


                46.     Burke is liable to Plaintiffs for the full amount of the Overpayment plus

interest.


                                  FIRST CAUSE OF ACTION
                              (Misappropriation – As Against Russ)


                47.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 46 as if fully set forth herein.


                48.     Russ has wrongfully misappropriated funds that she knew were not

rightfully hers, but which rightfully belonged to the Plan.


                49.     By reason of Russ’s wrongful misappropriation of the Overpayment,

Plaintiffs have suffered a loss in that same amount, together with interest from the date of the

Overpayment.


                                SECOND CAUSE OF ACTION
                             (Unjust Enrichment – As Against Russ)


                50.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 49 as if fully set forth herein.


                51.     Russ has been enriched at Plaintiffs’ expense.




                                                -9-
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 10 of 22




                52.     Russ has been enriched by refusing to return and continuing to hold and

receive the benefit of the Overpayment at the expense of Plaintiffs.


                53.     Russ has been unjustly enriched at the expense of Plaintiffs in the amount

of the Overpayment, plus interest from the date of the Overpayment.


                                 THIRD CAUSE OF ACTION
                          (Equitable Lien – As Against Russ & Mutual)


                54.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 53 as if fully set forth herein.


                55.     Plaintiffs have an equitable lien on all sums erroneously paid to Russ and

the proceeds thereof as subsequently distributed to and deposited with Mutual, and therefore

Russ and Mutual are liable in equity to account to the Plaintiffs for the same, and to restore said

funds to the Plan.


                56.     By reason of the foregoing, Plaintiffs are entitled to judgment granting

them an equitable lien in the amount of the Overpayment, plus interest, against any and all assets

held by, or which may come to be held by, Russ and Mutual herein.


                               FOURTH CAUSE OF ACTION
                          (Breach of Contract – As Against Actuarial)


                57.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 56 as if fully set forth herein.


                58.     Plaintiffs and Actuarial formed a contract for actuarial services that, upon

information and belief, required Actuarial to perform its services for Plaintiffs with the care,
                                               - 10 -
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 11 of 22




skill, and diligence that a prudent plan administrator of an ERISA employee pension benefit plan

familiar with such matters would use under the circumstances.


               59.     Under the terms of Plaintiffs’ agreement for services with Actuarial,

Actuarial agreed to render comprehensive analyses of relevant demographic, census and Plan

benefit data that was, inter alia, to be used to prepare the lump sum actuarial equivalence

analysis for the 2019 Lump Sum Window project.


               60.     Actuarial’s analyses mistakenly presented Russ’s and, upon information

and belief, many other Plan participant’s annual Plan benefit as a monthly pension benefit.


               61.     Upon information and belief, Actuarial’s error in calculation of Russ’s

accrued Plan benefit(s) caused its successor to disseminate incorrect information regarding

Russ’s and, upon information and belief, many other’s ultimate lump sum distribution(s), which

has had the immediate, and long term, effect(s) of Plan overpayments including, but not limited

to, that Overpayment made to Russ.


               62.     Actuarial breached the terms of its services agreement with Plaintiffs by

failing to perform its services in accordance with the standard of care and objectives prescribed

above and thus failed to satisfy its obligation(s) to Plaintiffs. See ¶ 58.


               63.     Plaintiffs, at all times, performed in accordance with their services

agreement with Actuarial.


               64.     By reason of Actuarial’s breach, Plaintiffs have suffered a loss in the

amount of the Overpayment to Russ, together with interest from the date of the Overpayment.


                                                - 11 -
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 12 of 22




                                   FIFTH CAUSE OF ACTION
                              (Breach of Contract – As Against Burke)


                65.       Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 64 as if fully set forth herein.


                66.       Plaintiffs and Burke formed a contract for actuarial services that required

Burke to perform its services for Plaintiffs with the care, skill, and diligence that a prudent plan

administrator of an ERISA employee pension benefit plan familiar with such matters would use

under the circumstances.


                67.       By virtue of the foregoing, Burke was, and remained, under a distinct

obligation to provide Plaintiffs with accurate data with respect to its delivery of information

surrounding Plan participant’s lump sum payments.


                68.       Burke failed to recognize that the data provided to it by Actuarial in

connection with the transfer of actuarial services to it was incorrect and contained various errors

in the calculation(s) of Russ’s and, upon information and belief, other Plan participant’s lump

sum payments described above.


                69.       Upon information and belief, Burke should not have simply relied upon

information transferred to it by its predecessor, Actuarial, but should have verified the accuracy

of the data transferred to it by Actuarial prior to utilizing it for purposes of providing actuarial

services to Plaintiffs.


                70.       Hence, Burke failed to perform in accordance with its services agreement

and breached its services agreement entered into with Plaintiffs by utilizing incorrect information

                                                  - 12 -
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 13 of 22




to calculate Russ’s and, upon information and belief, other Plan participant’s accrued Plan

benefit(s), which, inter alia, caused Burke to disseminate incorrect information regarding Russ

and, upon information and belief, other Plan participant’s lump sum distribution(s).


                71.     Plaintiffs, at all times, performed in accordance with its services

agreement with Burke.


                72.     By reason of Burke’s breach, Plaintiffs have suffered a loss in the amount

of the Overpayment to Russ, together with interest from the date of the Overpayment.


                                  SIXTH CAUSE OF ACTION
                               (Negligence – As Against Actuarial)


                73.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 72 as if fully set forth herein.


                74.     Actuarial owed a duty of reasonable care and fiduciary duty to Plaintiffs,

which Actuarial knew to be acting for the benefit of the Plan. Actuarial intended for Plaintiffs to

rely upon its financial and strategic advice, which Plaintiffs did, in fact, reasonably rely on.


                75.     As an actuarial valuation expert with accounting expertise, Actuarial was

obligated to perform its calculations as a reasonably prudent professional in such field.


                76.     Actuarial breached its duties through various and unreasonable failures,

including, but not limited to, its mistaken presentation of Russ’s and, upon information and

belief, many other Plan participant’s annual Plan benefit(s) as a monthly pension benefit.




                                                - 13 -
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 14 of 22




                77.     This, inter alia, cumulatively fell below the level of performance and

standard of care Actuarial owed to Plaintiffs.


                78.     By reason of Actuarial’s breach, Plaintiffs have suffered a loss in the

amount of the Overpayment to Russ, together with interest from the date of the Overpayment.


                                SEVENTH CAUSE OF ACTION
                                (Negligence – As Against Burke)


                79.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 78 as if fully set forth herein.


                80.     Burke owed a duty of reasonable care and fiduciary duty to Plaintiffs,

which Burke knew to be acting for the benefit of the Plan. Burke intended for Plaintiffs to rely

upon its financial and strategic advice, which Plaintiffs did, in fact, reasonably rely on.


                81.     As an actuarial valuation expert with accounting expertise, Burke was

obligated to perform its calculations as a reasonably prudent professional in such field.


                82.     Burke breached its duties through various and unreasonable failures,

including, but not limited to, its failure to recognize that the data provided to it by Actuarial in

connection with the transfer of actuarial services to it was incorrect and contained various errors

in the calculation(s) of Russ’s and, upon information and belief, other Plan participant’s lump

sum payments described above.


                83.     This, inter alia, cumulatively fell below the level of performance and

standard of care Burke owed to Plaintiffs.


                                                 - 14 -
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 15 of 22




                84.      By reason of Burke’s breach, Plaintiffs have suffered a loss in the amount

of the Overpayment to Russ, together with interest from the date of the Overpayment.


                                 EIGHTH CAUSE OF ACTION
                             (Indemnification – As Against Actuarial)


                85.      Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 84 as if fully set forth herein.


                86.      Plaintiffs and Actuarial formed a contract for actuarial services that, upon

information and belief, required Actuarial to perform its services for Plaintiffs with the care,

skill, and diligence that a prudent plan administrator of an ERISA employee pension benefit plan

familiar with such matters would use under the circumstances.


                87.      Under the terms of Plaintiffs’ agreement for services with Actuarial,

Actuarial agreed to render comprehensive analyses of relevant demographic, census and Plan

benefit data that was, inter alia, to be used to prepare the lump sum actuarial equivalence

analysis for the 2019 Lump Sum Window project.


                88.      Actuarial’s analyses mistakenly presented Russ’s and, upon information

and belief, many other Plan participant’s annual Plan benefit as a monthly pension benefit.


                89.      Upon information and belief, Actuarial’s error in calculation of Russ’s

accrued Plan benefit(s) caused its successor to disseminate incorrect information regarding

Russ’s and, upon information and belief, many other’s ultimate lump sum distribution(s), which

has had the immediate, and long term, effect(s) of Plan overpayments including, but not limited

to, that made to Russ.

                                                 - 15 -
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 16 of 22




                90.     Actuarial breached the terms of its services agreement with Plaintiffs by

failing to perform its services in accordance with the standard of care and objectives prescribed

above and thus failed to satisfy its obligation(s) to Plaintiffs. See ¶ 58.


                91.     Plaintiffs, at all times, performed in accordance with its services

agreement with Actuarial.


                92.     By reason of Actuarial’s breach, Plaintiffs have suffered a loss in the

amount of the Overpayment to Russ, together with interest from the date of the Overpayment.


                93.     Should Plaintiffs be required to, pursuant to IRS Revenue Procedure 2019-

19 (Section 6.06(3) and Section 2.04(1) of Appendix B), restore the Overpayment, adjusted for

earnings, to the Plan (see ¶ 42), Actuarial is required to indemnify Plaintiffs from Actuarial’s

own actions or omissions that have caused damage to Plaintiffs.


                                  NINTH CAUSE OF ACTION
                              (Indemnification – As Against Burke)


                94.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 93 as if fully set forth herein.


                95.     Plaintiffs and Burke formed a contract for actuarial services that required

Burke to perform its services for Plaintiffs with the care, skill, and diligence that a prudent plan

administrator of an ERISA employee pension benefit plan familiar with such matters would use

under the circumstances.




                                                - 16 -
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 17 of 22




               96.     By virtue of the foregoing, Burke was, and remained, under a distinct

obligation to provide Plaintiffs with accurate data with respect to its delivery of information

surrounding Plan participant’s lump sum payments.


               97.     Burke failed to recognize that the data provided to it by Actuarial in

connection with the transfer of actuarial services to it was incorrect and contained various errors

in the calculation(s) of Russ’s and, upon information and belief, other Plan participant’s lump

sum payments described above.


               98.     Upon information and belief, Burke should not have simply relied upon

information transferred to it by its predecessor, Actuarial.


               99.     Hence, Burke failed to perform in accordance with its services agreement

and breached its services agreement entered into with Plaintiffs by utilizing incorrect information

to calculate Russ’s and, upon information and belief, other Plan participant’s accrued Plan

benefit(s), which, inter alia, caused Burke to disseminate incorrect information regarding Russ

and, upon information and belief, other Plan participant’s lump sum distribution(s).


               100.    Plaintiffs, at all times, performed in accordance with its services

agreement with Burke.


               101.    By reason of Burke’s breach, Plaintiffs have suffered a loss in the amount

of the Overpayment to Russ, together with interest from the date of the Overpayment.




                                               - 17 -
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 18 of 22




               102.    Pursuant to the Indemnification Clause within the parties’ services

agreement, Burke is required to indemnify Plaintiffs from Burke’s own actions or omissions that

have caused damage to Plaintiffs.


               103.    Should Plaintiffs be required to, pursuant to IRS Revenue Procedure 2019-

19 (Section 6.06(3) and Section 2.04(1) of Appendix B), restore the Overpayment, adjusted for

earnings, to the Plan (see ¶ 42), Burke is required to indemnify Plaintiffs from Burke’s own

actions or omissions that have caused damage to Plaintiffs.


               WHEREFORE, Plaintiffs respectfully demand judgment against Defendants,

jointly and severally, as follows:


               a.      On the first cause of action, judgment against Russ in the amount of

$171,744.01, plus interest at the Plan’s actuarial equivalence rate from November 30, 2020;


               b.      On the second cause of action, judgment against Russ in the amount of

$171,744.01, plus interest at the Plan’s actuarial equivalence rate from November 30, 2020;


               c.      On the third cause of action, an order directing Russ and Mutual to

account to Plaintiffs for the full amount of the Overpayment and awarding Plaintiffs an equitable

lien on any property held or owned by Russ and/or Mutual in the amount of $171,744.01, plus

interest at the Plan’s actuarial equivalence rate from November 30, 2020, in their favor and

against Russ and Mutual on account of the Overpayment;


               d.      On the fourth cause of action, judgment against Actuarial in the amount of

$171,744.01, plus interest at the Plan’s actuarial equivalence rate from November 30, 2020;


                                              - 18 -
         Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 19 of 22




               e.     On the fifth cause of action, judgment against Burke in the amount of

$171,744.01, plus interest at the Plan’s actuarial equivalence rate from November 30, 2020;


               f.     On the sixth cause of action, judgment against Actuarial in the amount of

$171,744.01, plus interest at the Plan’s actuarial equivalence rate from November 30, 2020;


               g.     On the seventh cause of action, judgment against Burke in the amount of

$171,744.01, plus interest at the Plan’s actuarial equivalence rate from November 30, 2020;


               h.     On the eighth cause of action, judgment against Actuarial in the amount of

$171,744.01, plus interest at the Plan’s actuarial equivalence rate from November 30, 2020;


               i.     On the ninth cause of action, judgment against Burke in the amount of

$171,744.01, plus interest at the Plan’s actuarial equivalence rate from November 30, 2020;


               j.     An order awarding Plaintiffs’ reasonable attorneys’ fees and the costs of

this action; and


               k.     And granting such other and further relief as it deems appropriate.




                                             - 19 -
        Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 20 of 22




Dated: April 13, 2021

                                    HODGSON RUSS LLP
                                    Attorneys for Plaintiffs, The Community Action
                                    Organization Of Western New York, Inc., as Plan
                                    Sponsor for the Pension Plan of the Community
                                    Action Organization of Erie County, Inc., and The
                                    Audit, Finance, And Pension Committee Of The
                                    Community Action Organization Of Western New
                                    York, Inc., as Plan Administrator for the Pension
                                    Plan of the Community Action Organization of Erie
                                    County, Inc.,


                                    By:            James J. Zawodzinski, Jr.
                                                   Adam W. Perry
                                                   James J. Zawodzinski, Jr.
                                    The Guaranty Building
                                    140 Pearl Street, Suite 100
                                    Buffalo, New York 14202
                                    Telephone: (716) 856-4000
                                    E-mail: jzawodzi@hodgsonruss.com




                                    - 20 -
        Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 21 of 22




  UNITED STATES DISTRICT COURT
  WESTERN DISTRICT OF NEW YORK


  THE COMMUNITY ACTION ORGANIZATION OF
  WESTERN NEW YORK, INC., as Plan Sponsor for
  the Pension Plan of the Community Action
  Organization of Erie County, Inc., and THE AUDIT,
  FINANCE, AND PENSION COMMITTEE OF THE
  COMMUNITY ACTION ORGANIZATION OF
  WESTERN NEW YORK, INC., as Plan Administrator
  for the Pension Plan of the Community Action
  Organization of Erie County, Inc.,


                                        Plaintiffs,

          v.                                                          Civil No.:

  JOANN RUSS and her successors, assigns, and heirs,
  ACTUARIAL CONSULTING SERVICES, INC., THE
  BURKE GROUP OF ROCHESTER, INC., and
  MUTUAL OF AMERICA LIFE INSURANCE
  COMPANY,


                                        Defendants.


                          VERIFICATION TO COMPLAINT
                 I, Deanne Montgomery, submit this sworn, notarized verification on behalf of
THE COMMUNITY ACTION ORGANIZATION OF WESTERN NEW YORK, INC., as Plan
Sponsor for the Pension Plan of the Community Action Organization of Erie County, Inc., and
THE AUDIT, FINANCE, AND PENSION COMMITTEE OF THE COMMUNITY ACTION
ORGANIZATION OF WESTERN NEW YORK, INC., as Plan Administrator for the Pension
Plan of the Community Action Organization of Erie County, Inc., and in so doing, hereby affirm
that: (i) I am the Chief Financial Officer of the Community Action Organization of Western New
York, Inc.; (ii) I have read the Verified Complaint; (iii) insofar as the facts alleged in the
Verified Complaint concern my acts and deeds, such facts are true; and (iv) insofar as the facts
alleged in the Verified Complaint concern the acts and deeds of others, I believe them to be true.


                                 [SIGNATURE PAGE FOLLOWS]



                                              - 21 -
Case 1:21-cv-00490-CCR Document 1 Filed 04/13/21 Page 22 of 22
